United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 February 23, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-60546
                          Summary Calendar


BARRACK JUMA OCHONDO,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U S ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                        BIA No. A72 426 558
                        --------------------

Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Barrack Juma Ochondo, a citizen and native of Kenya,

petitions this court for review of the Board of Immigration

Appeal’s (BIA) order affirming the immigration judge’s (IJ) order

denying his requests for asylum, withholding of removal,

cancellation of removal, and withholding of removal under the

Convention Against Torture and final order of removal.       When, as

here, the BIA adopts the IJ’s decision, we review the IJ’s

decision.   See Mikhael v. INS, 115 F.3d 299, 302 (5th Cir. 1997).



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-60546
                                  -2-

     Ochondo argues that the IJ and BIA erred by denying his

request for cancellation of removal under 8 U.S.C.

§ 1229b(b)(2)(a)(i)(I) because the evidence showed that he was

abused by his United States citizen former spouse.    For the first

time in this court, he asserts that the IJ’s denial of his

request for cancellation of removal violated his due process

rights.

     We do not have jurisdiction to consider Ochondo’s challenge

to the IJ’s and BIA’s determination that Ochondo did not suffer

extreme cruelty.     See Wilmore v. Gonzales, 455 F.3d 524, 526-28

(5th Cir. 2006).   Because Ochondo did not raise his due process

claim before the BIA, we do not have jurisdiction to consider the

due process claim.     See Goonsuwan v. Ashcroft, 252 F.3d 383, 389-

90 (5th Cir. 2001).    In any event, relief from removal under

discretionary waiver is not entitled to due process protection.

Nguyen v. District Director, Bureau of Immigration & Customs

Enforcement, 400 F.3d 255, 259 (5th Cir. 2005).    Ochondo’s

challenges to the denial of his request for cancellation of

removal are dismissed.

     Ochondo argues that the IJ erred by denying his request for

withholding of removal on the grounds that he was HIV positive,

that people with HIV are discriminated against in Kenya, and that

sufficient medical care is not available.    Because Ochondo did

not show that he faced persecution from the Kenyan government or

a group or groups that the Kenyan government was unwilling or
                          No. 06-60546
                               -3-

unable to control, the IJ’s denial of Ochondo’s request for

withholding of removal was supported by substantial evidence.

See Adebisi v. INS, 952 F.2d 910, 913-14 (5th Cir. 1992).

Ochondo’s challenge to the denial of his request for withholding

of removal is denied.

     PETITION FOR REVIEW DISMISSED IN PART, DENIED IN PART.